
	
		III
		112th CONGRESS
		2d Session
		S. RES. 592
		IN THE SENATE OF THE UNITED STATES
		
			November 14, 2012
			Mr. Warner (for himself
			 and Mr. Cornyn) submitted the following
			 resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Recognizing the religious and historical
		  significance of the festival of Diwali.
	
	
		Whereas Diwali, a festival of great significance to Indian
			 Americans and South Asian Americans, is celebrated annually by Hindus, Sikhs,
			 and Jains throughout India, the United States, and the world;
		Whereas Diwali is a festival of lights that marks the
			 beginning of the Hindu new year, during which celebrants light small oil lamps,
			 place the lamps around the home, and pray for health, knowledge, peace, wealth,
			 and prosperity in the new year;
		Whereas the lights symbolize the light of knowledge within
			 the individual that overwhelms the darkness of ignorance, empowering each
			 celebrant to do good deeds and show compassion to others;
		Whereas Diwali falls on the last day of the last month in
			 the lunar calendar and is celebrated as a day of thanksgiving for the
			 homecoming of the Lord Rama and worship of Lord Ganesha, the remover of
			 obstacles and bestower of blessings, at the beginning of the new year for many
			 Hindus;
		Whereas, for Sikhs, Diwali is celebrated as Bandhi Chhor
			 Diwas (The Celebration of Freedom), in honor of the release from prison of the
			 sixth guru, Guru Hargobind; and
		Whereas, for Jains, Diwali marks the anniversary of the
			 attainment of moksha, or liberation, by Mahavira, the last of the Tirthankaras
			 (the great teachers of Jain dharma), at the end of his life in 527 B.C.: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)recognizes the
			 religious and historical significance of the festival of Diwali; and
			(2)in observance of
			 Diwali, the festival of lights, expresses its deepest respect for Indian
			 Americans and South Asian Americans, as well as fellow countrymen and diaspora
			 throughout the world on this significant occasion.
			
